Citation Nr: 0203898	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran had active service during part of April 1986 
(active duty for training during which he incurred service-
connected lower lip and chin scars).


FINDINGS OF FACT

1.  During active duty for training in April 1986, the 
veteran sustained a laceration to the lower lip and chin (the 
residual scars have since been service-connected), and he 
claims to have a dental condition due to trauma in that 
incident.

2.  Any tooth injury in the April 1986 service incident 
resolved without residuals; and the veteran currently does 
not have a dental condition due to service trauma.


CONCLUSIONS OF LAW

Service connection for compensation purposes is not payable 
for the claimed dental condition; and, for treatment 
purposes, a claimed dental condition due to service trauma 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant had initial active duty for training in the 
Army from September 1980 to December 1980.  He had later Army 
Reserve service, with the usual periods of active duty for 
training and inactive duty training.  The period of service 
pertinent to the present case is active duty for training 
from April 4 to April 21, 1986.  Service medical records 
indicate that on April 16, 1986, while training in Panama, 
the veteran sustained a deep laceration of his lower lip and 
chin when he was injured by a chainsaw he was using.  He was 
hospitalized for treatment at Gorgas Army Hospital from April 
16 to 18, 1986, during which time he underwent debridement 
and suturing of the lower lip and chin laceration.  
Associated medical records from this admission include a 
sketch of the location of the injury.  The treatment records 
from this time include reference to the veteran having a 
lower tooth which was loose secondary to the accident, or a 
few loose incisors, although the treatment records also state 
that there was no tooth damage from the accident.  The 
medical records show no dental treatment at this time, nor is 
a dental condition mentioned on the summary of the hospital 
discharge on April 18, 1986.  The veteran was able to return 
with his unit to Puerto Rico at the end of this active duty 
for training on April 21, 1986.

Medical records show that stitches from repair of the lower 
lip and chin laceration were removed at a military facility 
later in April 1986, and records dated into 1987 show that 
consideration of plastic surgery for the laceraton scar was 
considered but felt to be unnecessary.  These records do not 
refer to a dental condition from the service episode.

In October 1999, the veteran claimed service connection for 
residuals of the April 1986 service injury, including facial 
scarring and a dental condition.

A February 2000 RO decision denied service connection for 
lower lip and chin scars and for a dental condition.

In a July 2000 statement, the veteran said that he lost part 
of a tooth and had a loose tooth for about a year due to the 
April 1986 service injury.  

An RO hearing scheduled for November 2000 was canceled by the 
veteran.

A July 2001 VA examination of the skin describes residual 
scars of the lower lip and chin, and photographs of the 
affected area were taken.

A July 2001 VA dental examination was provided to determine 
if there were dental residuals of the April 1986 service 
accident.  The claims folder was reviewed by the examiner.  
The veteran's current complaints focused on the residual 
scars from that accident.  Physical examination showed that 
teeth numbers 17 and 32 (the lower third molars, or wisdom 
teeth) were missing.  Panoramic X-rays showed that the 
maxillary third molars (the upper wisdom teeth, numbers 1 and 
16) were impacted.  Other findings were related to scars of 
the lower lip (in front of the mandibular incisor teeth) and 
chin.  No other dental defects were reported.  The dental 
examiner stated that there was no loss of teeth or substance 
of the body of the mandible or maxilla.

A September 2001 RO decision granted service connection for 
lower lip and chin scars, and continued to deny service 
connection for a dental condition.

Analysis

Through correspondence, rating decisions, the statement of 
the case, and the supplemental statement of the case, the RO 
has informed the veteran of the evidence necessary to 
substantiate his claim for service connection for a dental 
condition.  Pertinent medical records have been obtained, and 
a VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

The pertinent period of service in this case is a period of 
active duty for training in April 1986.  Since the appellant 
has an established service-connected disability from this 
period of active duty for training (his service-connected 
scars of the lower lip and chin), such period of service is 
considered "active service" and the appellant is considered a 
"veteran."  38 U.S.C.A. § 101(2) and (24), 

The veteran maintains that, in addition to his service-
connected lower lip and chin scars from a chainsaw 
laceration, he also incurred a dental condition from injury 
in the April 1986 service accident.  The medical records from 
treatment during service in April 1986, while containing 
reference to possible loosening of a tooth or teeth in the 
lower front of the mouth, also state there was no tooth 
damage.  The medical records from this time, and shortly 
thereafter, do not describe a permanent tooth defect from a 
service injury.  The 2001 VA dental examination describes no 
loss of teeth or other dental defect which might be due to 
the April 1986 service injury.  This VA examination noted 
that the lower wisdom teeth were missing and the upper wisdom 
teeth were impacted, but there is no suggestion that the 
wisdom teeth, which are located in the back of the mouth, 
were damaged by the service injury to the front of the 
mouth/chin area.  Even assuming that a lower front tooth or 
teeth were loosened by trauma in the service accident, such 
appears to have been only a temporary situation, as the 
recent VA examination indicates no current loosening or other 
defect of such teeth, and there are currently no identified 
residuals of trauma to these teeth.

Pursuant to 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment under 38 C.F.R. § 17.161.  That 
is, service connection for compensation purposes is precluded 
for such dental conditions.  The veteran is somewhat vague as 
to the dental conditon for which he seeks service connection.  
In any event, the evidence demonstrates no current dental 
condition which could be service-connected for VA 
compensation purposes.  

Given the facts presented, the only potential dental 
treatment eligibility category in this case is that 
pertaining to a service-connected noncompensable dental 
condition resulting from a combat wound or other service 
trauma.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  
Although there is evidence that the veteran had trauma to a 
lower front tooth or teeth in the April 1986 service 
incident, no residuals of such trauma are currently shown.  
There is currently no dental condition due to service trauma, 
and thus service connection for treatment purposes is not in 
order.

For these reasons, the Board finds there is no basis for 
service connection for a dental condition for either 
compensation or treatment purposes.  The preponderance of the 
evidence is against the claim; thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a dental condition is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



